Citation Nr: 0934929	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left eye glaucoma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to 
December 1958. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating decision of the Philadelphia, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the claim on appeal. 

In July 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claim folder. 


FINDINGS OF FACT

1. The Veteran was diagnosed with glaucoma of the left eye 
many years after service discharge. 

2. The preponderance of the competent medical evidence does 
not link the Veteran's left eye glaucoma with active service 
or an event in active service. 


CONCLUSION OF LAW

Left eye glaucoma was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in a letter issued in April 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in April 2006. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
Veteran's service medical records are not at the National 
Personnel Records Center (NPRC) for review. Service medical 
records were presumably destroyed in a fire in the early 
1970's at the NPRC. In cases where the veteran's service 
medical records are unavailable through no fault of his own, 
there is a heightened obligation to assist the claimant in 
the development of his case. See O'Hare v. Derwinski, 1 
Vet.App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.303(a) (1993). Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection. See Moore v. Derwinski, 1 Vet.App. 401 (1991). 

"VA regulations do not provide that service connection can 
only be shown through medical records, but rather allow for 
proof through lay evidence." Smith v. Derwinski, 2 Vet.App. 
147, 148 (1992).  However, the apparent destruction of 
Government records does not create an "adverse presumption" 
against the Government.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) and Cromer v. Nicholson, 19 Vet. App. 
215, 218 (2005); affirmed 455 F.3d 1346 (2006).  

An October 1958 sick call abstract was located and associated 
with the claims folder. This sick call abstract showed the 
Veteran went to sick call on several occasions from 
October 1957 to July 1958. 
In May 2006, he indicated that he had no further information 
or evidence to give to VA to substantiate his claim. He was 
informed during his July 2009 videoconference hearing that a 
nexus was required to connect his left eye glaucoma to an 
event in service. He requested that his record be held open 
for thirty days in an effort for him to obtain a statement 
from his private doctor as to the etiology of his left eye 
glaucoma. The time period passed and the Veteran submitted no 
medical statement from his physician relating to the etiology 
of his left eye glaucoma. 

The record also includes VA treatment records. There are no 
known additional records or information to obtain. 

A hearing was offered, and the Veteran testified before the 
undersigned VLJ at a videoconference hearing in July 2009. 
The Board finds that the record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with his claim.


Service Connection-left eye glaucoma

The Veteran alleges that he warrants service connection for 
left eye glaucoma based on service incurrence. He maintains 
that during service, he was hit with a brick one night and 
was taken to the hospital for treatment. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for left eye glaucoma.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service medical records are not available as they were 
presumably destroyed in a fire in the early 1970's at the 
NPRC. A sick call abstract was located in connection with a 
search for records. This abstract showed that the Veteran had 
an eye test in November 1957 and was seen on sick call in 
January 1958 for a bruise on his face. Neither of these 
reports to sick call relate directly to injury of his left 
eye. 

After service, the Veteran's VA medical records show that he 
has received treatment for left eye glaucoma which began many 
years after service. He testified at his July 2009 
videoconference hearing that he sustained injury in service 
when he was hit one night with a brick and he was taken to 
the hospital for treatment when the left side of his face and 
eye began to swell. 

Competent medical evidence is of record indicating a 
diagnosis of glaucoma of the left eye. However, the only link 
of that left eye glaucoma to service is the Veteran's own 
testimony of such. Although the Veteran himself believes that 
his left eye glaucoma originated as a result of an injury in 
service. as a layperson, his statements as to medical 
causation do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1). The Board notes in this regard that the Veteran 
is not merely providing his observations of symptoms through 
the years, which he is competent to do, but rather is 
providing his opinion on a matter which clearly is not 
subject to lay determination. 

Under both statute and caselaw, a VA medical examination is 
required when it is necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence including statements 
of the claimant; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). 
Although the Veteran does indeed have left eye glaucoma, 
there is no medical evidence of record that provides an 
etiology of the left eye condition, linking it to service. As 
such, there is no necessity to remand this case for a VA 
examination.  

Absent a link between the currently diagnosed left eye 
glaucoma and medical or competent lay evidence of the 
disability caused in service, service connection for left eye 
glaucoma is not warranted. 

ORDER

Service connection for glaucoma of the left eye is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


